UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 9, 2009 FRONTIER OIL CORPORATION (Exact name of registrant as specified in its charter) Wyoming 001-07627 74-1895085 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 10000 Memorial Drive, Suite 600 Houston, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(713) 688-9600 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement. On September 9, 2009, Frontier Oil Corporation (the "Company") entered into an Executive Change in Control Severance Agreement and an Executive Severance Agreement (collectively, the “New Agreements”) with Kevin D. Burke, Plant Manager and Vice President of Frontier Refining Inc., a wholly-owned subsidiary of the Company.These agreements are substantially the same as the existing agreements entered into by the Company as of December 30, 2008, descriptions of which are included in the Company’s Current Report on Form 8-K filed on January 2, 2009 and incorporated herein by reference.Mr. Burke’s severance benefit as a multiple of his annual base salary is four. The descriptions herein of the New Agreements do not purport to be complete statements of the parties’ rights and obligations thereunder.The statements herein are qualified in their entirety by reference to the New Agreements, which are attached hereto as Exhibits 10.1 and 10.2, respectively, and are incorporated herein by reference. Item 9.01Financial Statements and Exhibits. Exhibit No.Description of Exhibit Executive Change in Control Severance Agreement, dated September 9, 2009, between Frontier Oil Corporation and Kevin D. Burke. Executive Severance Agreement, dated September 9, 2009, between Frontier Oil Corporation and Kevin D. Burke. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FRONTIER OIL CORPORATION Date:September 9, 2009 By:/s/ Doug S. Aron Name:Doug S. Aron Title: Executive Vice President -ChiefFinancial Officer
